Title: André Thoüin to Thomas Jefferson, 20 March 1810
From: Thoüin, André
To: Jefferson, Thomas


          
            Monsieur
            A Paris ce 20 Mars 1810
          
            Permettez-moi, je vous prie, de vous présenter M. Troost, hollandais, Medecin naturaliste et ami de M. Van Spaendonck mon digne collegue. Son projet est de voyager
				dans les Etats-unis pour en étudier L’histoire naturelle et ensuite de passer dans Lisle de Java à l’effet d’y former des etablissemens propres à des hospices d’humanité.
          La Personne de M. Troost, Ses connoissance variées et très etendues, Sa moralite douce et Sur, Et Enfin Ses vues phylantropiques: Tout m’invite a vous le recommander comme un homme digne d’etre acueilli et de
				profitter des avis que vous voudréz bien lui donner. Il en profitterà avec bien de la reconnoissance et je vous en aurai en mon particulier la plus Sincere reconnoissance. 
		  
          
            Je vous renouvel, Monsieur, avec le même empressement, l’expression de respectueux attachement et de vénération que J’ai voué depuis longtems à votre personne et à vos vertues
            
                     Thoüin
          
         
          Editors’ Translation
          
            
              Sir
               
                        Paris 
                        20 March 1810
            
              Please allow me to introduce Mr. Troost, a Dutchman, a doctor, a naturalist and a friend of Mr. Van Spaendonck, my worthy colleague. His plan is to visit the United States in order to study its natural history and then to move on to the island of Java to establish proper almshouses there.
            Mr. Troost’s character, his varied and vast knowledge, his kind and reliable morals, and lastly his philanthropic views, all induce me to recommend him to you as a man worthy of being received and of
			 benefiting from any advice you may wish to give him. Both he and I will be sincerely grateful for your assistance. 
		  
            
            
              With the same eagerness as ever I renew, Sir, the respectful devotion and veneration that I have long had for you and your virtues.
               Thoüin
            
          
        